Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DeLaO Abraham on 1/10/2022.

The application has been amended as follows: Amend claims 19 and 20 to reflect the pre-amble of independent claim 15. 
Claim 19 (Currently amended): The IHS of claim 15, wherein the expansion card connector comprises an M.2 connector or a USB-C connector.

Claim 20 (Currently amended): The IHS of claim 15, wherein an expansion card is coupled to the IHS by coupling the expansion card to the expansion card connector.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or disclose the limitation set forth on 4/30/2020.
In regards to Claim 1, no prior art fairly suggest or disclose “a second fin set that is removably coupled to a first location on a base of the heat sink; and an expansion card connector that is removably coupled to the first location on the base of the heat sink”, in conjunction with the remaining elements. 
Dependent claims 2-9 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 10, no prior art fairly suggest or disclose “a first fin set that is removably coupled to a first location on a base of the heat sink; a second fin set that is removably coupled to a second location on the base of the heat sink; and an expansion card connector that is removably coupled to the first location or to the second location on the base of the heat sink”.
Dependent claims 11-14 are allowably by virtue of their dependency from claim 10. 
In regards to Claim 15, no prior art fairly suggest or disclose “a second fin set that is removably coupled to a first location on a base of the heat sink; and an expansion card connector that is removably coupled to the first location on the base of the heat sink”, in conjunction with the remaining elements. 
Dependent claims 16-20 are allowably by virtue of their dependency from claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan (U.S Publication 2012/0000625 A1) – Discloses a heat sink comprising a base and a first set of fins permanently fixed to said base and a second fin set which is removably coupled to a first location of the base of the heatsink, but fails to disclose an expansion card connector that is removeably coupled to the first location on the base of the heat sink. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835